DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
 
Response to Arguments
Applicant’s argument on Page 5 regarding the objection to the specification has been fully considered and is persuasive. The objection to the specification is withdrawn.
Applicant’s argument on Page 6 regarding the interpretation of Claim 1 under 35 U.S.C. 112(f) has been fully considered. The interpretation is withdrawn in view of the amendment.
Applicant’s argument on Pages 7-10 regarding the rejection of Claims 1, 3-5, 8, 10-12, and 15 under 35 U.S.C. 103 over Gatto in view of Hoseit has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. 
Applicant’s argument on Page 10 regarding the rejection of Claims 2 and 9 under 35 U.S.C. 103 over Gatto and Hoseit further in view of Mueller, Claim 6 under 35 U.S.C. 103 over Gatto and Hoseit further in view of Petroff, Claims 7 and 14 under 35 U.S.C. 103 over Gatto and Hoseit further in view of Flaherty, and Claim 13 under 35 U.S.C. 103 over Gatto and Hoseit further in view of Bozsak has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Mueller, Flaherty (cited below as Petroff for Claims 7 and 14), and Bozsak remain applicable to the invention as claimed.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim recites the limitation “by the processor,” which does not have properly established antecedent basis. It is suggested applicant remove the limitation from the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: the claim’s preamble reads “medical system according to claim 8,” which is interpreted to have been “medical method according to claim 8.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 20070123776) in view of Casscells et al. (US 20040111016).
Regarding Claim 1, Aharoni teaches a medical system, (Abstract “a probing device”), comprising: 
a) a probe for insertion into a blood vessel, (Abstract “A probing device for insertion into a duct” and [0001] “The probing device is small enough to fit inside or be incorporated within a standard guidewire such as used in intervascular procedures.”), of a brain (one of ordinary skill in the art would understand that due to the very small cross-section, as in [0008], the probe may be used in an artery in the brain), the probe comprising: 
i) a first optical fiber, (shown in Fig. 2a, annotated and reproduced by examiner below), which comprises a first optical diffuser at a distal end thereof, (see Zhou and Pinnacle Biologics NPL), and which is configured to guide an optical signal to a first location in and along the blood vessel, ([0122] “cores 32 […] We note that we refer to cores here as a means of guiding the light traversing along the device in a confined cross-section.”), and to diffuse the optical signal so as to interact with a brain clot in a blood vessel (see Zhou and Pinnacle Biologics NPL, where if a blood clot is at the site, the optical signal will interact with it, regardless); and 
ii) a second optical fiber, (shown in Fig. 2a, annotated and reproduced by examiner below), which comprises a second optical diffuser at a distal end thereof, (see Zhou and Pinnacle Biologics NPL), and longitudinally staggered relative to the first optical diffuser, (shown in Fig. 2a, annotated and reproduced by examiner below), and which is configured to collect the diffused optical signal that interacted with the brain clot, ([0120] “an artery 22 containing an ultrasonic probing device 20 […] duct 22 is significantly narrowed due to an illness such as […] thrombosis”), at a second location in and along the blood vessel that is different from the first location (shown in Fig. 3a, reproduced below); and
b) an electro-optical measurement unit comprising an optical coupler, ([0150] “A coupler 112”), and a light source, ([0148] “one or more light sources 108”), the electro-optical measurement unit configured to transmit the optical signal to the first optical fiber, ([0148] “An ultrasonic probing device having multiple waveguides 114 comprises at least one optical fiber in a probing device” and [0150] “A coupler 112 is provided for coupling the light to the probe 114”), and to receive and measure the diffused optical signal from the second optical fiber ([0121] “an array of transmitting/receiving optical fibers” and [0150] “couple detection light from probe 114 to a detector 104”).

    PNG
    media_image1.png
    265
    485
    media_image1.png
    Greyscale

Fig. 2a of Aharoni

    PNG
    media_image2.png
    224
    466
    media_image2.png
    Greyscale

Fig. 3a of Aharoni
	However, Aharoni does not explicitly teach a processor, configured to identify a composition of the brain clot by analyzing the measured diffused optical signal.
	 In an analogous intravenous catheter field of endeavor, Casscells teaches a medical system, ([0185] “system 120”), comprising: a processor, ([0085] “signal processor 127”), configured to identify a composition of the brain clot by analyzing the measured diffused optical signal ([0040] “the processor also contains algorithms and reference measurements for the calorimetric [sic] measurement of thrombi (blood clots) colored red (rich in fibrin and erythrocytes), brown (or greenish-brown, indicating an old thrombus) and white (platelet rich). In this embodiment the spectrometer and processor together are able to receive and analyze spectral data collected by the detection fiber bundle, and to report the corresponding colorimetric measurements.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Aharoni and Casscells because the combination provides clear information to a user regarding the composition of the blood clot, or thrombosis, thus advancing the diagnosis process. Additionally, such analyzation is often not capable by only visual inspection.
Regarding Claim 4, the modified system of Aharoni teaches all limitations of Claim 1, as discussed above. Furthermore, Aharoni teaches wherein the first location of the first optical diffuser is more distal than the second location of the second optical diffuser (as shown in Figs. 2a and 3a, reproduced above, where one of ordinary skill in the art would understand that the optical diffuser is placed at the end of the optical fiber, see Zhou NPL).
Regarding Claim 5, the modified system of Aharoni teaches all limitations of Claim 1, as discussed above. Furthermore, Aharoni teaches wherein the first location of the first optical diffuser is more proximal than the second location of the second optical diffuser (as shown in Figs. 2a and 3a, reproduced above, where one of ordinary skill in the art would understand that the optical diffuser is placed at the end of the optical fiber, see Zhou NPL, and also that the optical fibers of varying lengths may merely be rearranged in order to meet the limitations of the claim, in order to provide an advantage of reaching different lengths within the blood vessel during a procedure.).
Regarding Claim 8, Aharoni teaches a medical method, ([0081]-[0082] “method comprising: providing a system”), comprising: 
a) inserting a probe into a blood vessel, (Abstract “A probing device for insertion into a duct” and [0001] “The probing device is small enough to fit inside or be incorporated within a standard guidewire such as used in intervascular procedures.”), of a brain (one of ordinary skill in the art would understand that due to the very small cross-section, as in [0008], the probe, which is disclosed as intervascular, may be used in an artery in the brain), the probe comprising: 
i) a first optical fiber, (shown in Fig. 2a, annotated and reproduced by examiner above), which comprises a first optical diffuser at a distal end thereof, (see Zhou and Pinnacle Biologics NPL), and which is configured to guide an optical signal to a first location in and along the blood vessel, ([0122] “cores 32 […] We note that we refer to cores here as a means of guiding the light traversing along the device in a confined cross-section.”), and to diffuse the optical signal so as to interact with a brain clot in a blood vessel (see Zhou and Pinnacle Biologics NPL, where if a blood clot is at the site, the optical signal will interact with it, regardless); and 
ii) a second optical fiber, (shown in Fig. 2a, annotated and reproduced by examiner above), which comprises a second optical diffuser at a distal end thereof, (see Zhou and Pinnacle Biologics NPL), and longitudinally staggered relative to the first optical diffuser, (shown in Fig. 2a, annotated and reproduced by examiner above), and which is configured to collect the diffused optical signal that interacted with the brain clot, ([0120] “an artery 22 containing an ultrasonic probing device 20 […] duct 22 is significantly narrowed due to an illness such as […] thrombosis”), at a second location in and along the blood vessel that is different from the first location (shown in Fig. 3a, reproduced above); and
b) transmitting the optical signal to the first optical fiber, ([0148] “An ultrasonic probing device having multiple waveguides 114 comprises at least one optical fiber in a probing device” and [0150] “A coupler 112 is provided for coupling the light to the probe 114”), and receiving and measuring the diffused optical signal from the second optical fiber ([0121] “an array of transmitting/receiving optical fibers” and [0150] “couple detection light from probe 114 to a detector 104”).
	However, Aharoni does not explicitly teach identifying a composition of the brain clot by analyzing the measured diffused optical signal.
	 In an analogous intravenous catheter field of endeavor, Casscells teaches a medical method, ([0004] “The present invention generally relates to methods of diagnosing and treating inflammation, particularly inflamed atherosclerotic plaque at risk of rupture or thrombosis.”), comprising: identifying a composition of the brain clot by analyzing the measured diffused optical signal ([0040] “the processor also contains algorithms and reference measurements for the calorimetric [sic] measurement of thrombi (blood clots) colored red (rich in fibrin and erythrocytes), brown (or greenish-brown, indicating an old thrombus) and white (platelet rich). In this embodiment the spectrometer and processor together are able to receive and analyze spectral data collected by the detection fiber bundle, and to report the corresponding colorimetric measurements.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Aharoni and Casscells because the combination provides clear information to a user regarding the composition of the blood clot, or thrombosis, thus advancing the diagnosis process. Additionally, such analyzation is often not capable by only visual inspection.
Regarding Claim 11, the modified method of Aharoni teaches all limitations of Claim 8, as discussed above. Furthermore, Aharoni teaches wherein the first location of the first optical diffuser is more distal than the second location of the second optical diffuser (as shown in Figs. 2a and 3a, reproduced above, where one of ordinary skill in the art would understand that the optical diffuser is placed at the end of the optical fiber, see Zhou NPL).
Regarding Claim 12, the modified method of Aharoni teaches all limitations of Claim 8, as discussed above. Furthermore, Aharoni teaches wherein the first location of the first optical diffuser is more proximal than the second location of the second optical diffuser (as shown in Figs. 2a and 3a, reproduced above, where one of ordinary skill in the art would understand that the optical diffuser is placed at the end of the optical fiber, see Zhou NPL, and also that the optical fibers of varying lengths may merely be rearranged in order to meet the limitations of the claim, in order to provide an advantage of reaching different lengths within the blood vessel during a procedure.).
Regarding Claim 15, Aharoni teaches a medical probe for insertion into a blood vessel, (Abstract “A probing device for insertion into a duct” and [0001] “The probing device is small enough to fit inside or be incorporated within a standard guidewire such as used in intervascular procedures.”), of a brain (one of ordinary skill in the art would understand that due to the very small cross-section, as in [0008], the probe may be used in an artery in the brain), the probe comprising: 
a) a first optical fiber, (shown in Fig. 2a, annotated and reproduced by examiner above), which comprises a first optical diffuser at a distal end thereof, (see Zhou and Pinnacle Biologics NPL), and which is configured to guide an optical signal to a first location in and along the blood vessel, ([0122] “cores 32 […] We note that we refer to cores here as a means of guiding the light traversing along the device in a confined cross-section.”), and to diffuse the optical signal so as to interact with a brain clot in a blood vessel (see Zhou and Pinnacle Biologics NPL, where if a blood clot is at the site, the optical signal will interact with it, regardless); and 
b) a second optical fiber, (shown in Fig. 2a, annotated and reproduced by examiner above), which comprises a second optical diffuser at a distal end thereof, (see Zhou and Pinnacle Biologics NPL), and longitudinally staggered relative to the first optical diffuser, (shown in Fig. 2a, annotated and reproduced by examiner above), and which is configured to collect the diffused optical signal that interacted with the brain clot, ([0120] “an artery 22 containing an ultrasonic probing device 20 […] duct 22 is significantly narrowed due to an illness such as […] thrombosis”), at a second location in and along the blood vessel that is different from the first location (shown in Fig. 3a, reproduced above).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 20070123776) and Casscells et al. (US 20040111016) as applied to Claim 1 above, and further in view of Mueller et al. (WO 2018137949), cited from the corresponding US Patent Application Publication containing the same information, US 20190365248.
Regarding Claim 2, the modified system of Aharoni teaches all limitations of Claim 1, as discussed above. However, the modified system of Aharoni does not explicitly teach wherein the processor is further configured to output a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot.
In an analogous occlusion removal field of endeavor, Mueller teaches a medical system, ([0057] “device 10”), comprising a processor is configured to output a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot, ([0122] “Based on the blood clot type, the physician needs to decide on what type of treatment device to use. The processing unit within the evaluation and output unit […] provides the physician with a suggestion for this choice.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mueller because different types of clots have different physical characteristics, which makes the removal method of one type of clot not efficient for another type of clot; a fibrin rich clot is tough and sticky, and therefore does not deform easily, and can be difficult to remove with conventional stent retrievers of aspiration alone. In contrast, clots rich in red blood cells are soft, friable, and slippery, which means they may be easier to remove but instead more prone to embolization into the same or a previously unaffected territory, as taught by Mueller in [0122].
Regarding Claim 9, the modified method of Aharoni teaches all limitations of Claim 1, as discussed above. However, the modified method of Aharoni does not explicitly teach wherein the processor is further configured to output a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot.
In an analogous occlusion removal field of endeavor, Mueller teaches a method, ([0042] “a method for determining information relating to a suspected occluding structure”), comprising outputting, by the processor, ([0122] “processing unit”), a recommendation for selecting a brain-clot removal method that matches the composition of the brain clot, ([0122] “Based on the blood clot type, the physician needs to decide on what type of treatment device to use. The processing unit within the evaluation and output unit […] provides the physician with a suggestion for this choice.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the recommended removal method of Mueller because different types of clots have different physical characteristics, which makes the removal method of one type of clot not efficient for another type of clot; a fibrin rich clot is tough and sticky, and therefore does not deform easily, and can be difficult to remove with conventional stent retrievers of aspiration alone. In contrast, clots rich in red blood cells are soft, friable, and slippery, which means they may be easier to remove but instead more prone to embolization into the same or a previously unaffected territory, as taught by Mueller in [0122].

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 20070123776) and Casscells et al. (US 20040111016) as applied to Claim 1 above, and further in view of Bannon et al. (US 20190021646).
	Regarding Claim 3, the modified system of Aharoni teaches all limitations of Claim 1, as discussed above. However, the modified system of Aharoni does not explicitly teach wherein the processor is configured to analyze the measured diffused optical signal by distinguishing between an absorption-related component and a scattering-related component in the diffused optical signal.
	In an analogous optical absorption field of endeavor, Bannon teaches a medical system, ([0039] “system 40”), wherein the processor, ([0039] “computer 440”), is configured to analyze the measured diffused optical signal by distinguishing between an absorption-related component and a scattering-related component in the diffused optical signal (Abstract “A spectrometer and computer analyze the collected light for characteristic optical signatures of the brain tissue damage utilizing the absorbance and/or reflectance and/or transmission spectra generated as a result.”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bannon because the combination provides a way for a user to diagnose and detect any potential damage or disease within the brain and its respective blood vessels, which may otherwise go undiagnosed or unseen.
Regarding Claim 10, the modified method of Aharoni teaches all limitations of Claim 8, as discussed above. However, the modified method of Aharoni does not explicitly teach wherein the processor is configured to analyze the measured diffused optical signal by distinguishing between an absorption-related component and a scattering-related component in the diffused optical signal.
	In an analogous optical absorption field of endeavor, Bannon teaches a medical method, ([0020] “the invention is directed to a method for simultaneously detecting scattered light, deflected light, or a combination thereof from a target in a subject”), wherein analyzing the measured diffused optical signal comprises distinguishing between an absorption-related component and a scattering-related component in the diffused optical signal (Abstract “A spectrometer and computer analyze the collected light for characteristic optical signatures of the brain tissue damage utilizing the absorbance and/or reflectance and/or transmission spectra generated as a result.”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bannon because the combination provides a way for a user to diagnose and detect any potential damage or disease within the brain and its respective blood vessels, which may otherwise go undiagnosed or unseen.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 20070123776) and Casscells et al. (US 20040111016) as applied to Claim 1 above, and further in view of Aljuri et al. (US 20150057646).
Regarding Claim 6, the modified system of Aharoni teaches all limitations of Claim 1, as discussed above. However, the modified system of Aharoni does not explicitly teach wherein the probe further comprises a working channel.
	In an analogous insertable optical fiber field of endeavor, Aljuri teaches a medical system, (Abstract “A system to treat a patient”), wherein the probe further comprises a working channel ([0012] “The treatment probe may comprise an elongate structure having a working channel”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Aljuri because the combination allows the device to reach certain anatomical locations, such as a blood vessel within a brain, with ease, flexibility, and little damage to the surrounding tissue.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 20070123776) and Casscells et al. (US 20040111016) as applied to Claim 1 above, and further in view of Petroff et al. (US 20180125372).
Regarding Claim 7, the modified system of Aharoni teaches all limitations of Claim 1, as discussed above. However, the modified system of Aharoni does not explicitly teach wherein the probe further comprising radiopaque markers.
In an analogous neurological imaging probe field of endeavor, Petroff teaches a medical system, ([0140] “system 10”), wherein the probe further comprises radiopaque markers, ([0175] “the probe 100 and/or other components of system 10 comprise one or more markers (e.g. radiopaque or other visualizable markers)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Flaherty because the markers allow the probe’s location to be identified under another imaging device, as taught by Flaherty in [0086].
Regarding Claim 14, the modified method of Aharoni teaches all limitations of Claim 8, as discussed above. However, the modified method of Aharoni does not explicitly teach tracking the probe using radiopaque markers disposed on the probe.
In an analogous neurological imaging probe field of endeavor, Petroff teaches a medical system, ([0095] “According to another aspect of the present inventive concepts, methods of using the imaging system described herein are provided.”), comprising tracking the probe using radiopaque markers disposed on the probe ([0175] “the probe 100 and/or other components of system 10 comprise one or more markers (e.g. radiopaque or other visualizable markers)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Flaherty because the markers allow the probe’s location to be identified under another imaging device, as taught by Flaherty in [0086].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US 20070123776) and Casscells et al. (US 20040111016) as applied to Claim 8 above, and further in view of Bozsak et al. (WO 2017216645), cited from the corresponding US Patent Application Publication containing the same information, US 20190388002.
Regarding Claim 13, the modified method of Aharoni teaches all limitations of Claim 8, as discussed above. However, the modified method of Aharoni does not explicitly teach eliminating the clot based on the identified composition.
In an analogous insertable probe field of endeavor, Bozsak teaches a method, ([0009] “a method of operating a medical device for […] treatment of a lesion”), comprising eliminating a clot based on the identified composition, ([0008] “The method comprises identifying a composition of the lesion,” [0062] “As discussed above, the lesion 204A may be a blood clot, accumulation of plaque materials,” and as shown in Fig. 1, re-produced below, where it is emphasized that the treatment recommendation is based on lesion characteristics, interpreted as the identified composition of the clot).

    PNG
    media_image3.png
    701
    396
    media_image3.png
    Greyscale

Fig. 1 of Bozsak
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bozsak because if a clot is not treated quickly and efficiently, insufficient blood blow may cause irreparable damage to the brain, as taught by Bozsak in [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793     

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793